Citation Nr: 0108143	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for neurological 
dysfunction in the right lower extremity, claimed as 
traumatic neuropathy of the right anterior femoral 
cutaneous nerve.  

2. Entitlement to service connection for neurological 
dysfunction in the right lower extremity, claimed as 
traumatic neuropathy of the right anterior femoral 
cutaneous nerve.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The claimant served in the North Carolina National Guard with 
periods of active duty for training which included a period 
from May 6, to August 19, 1976, a period from August 6 to 
August 20, 1983, and a period from May 14, to May 28, 1988.  
Service connection for a neurological disorder of the right 
lower  extremity was denied by the RO in rating decisions of 
April 1987 and May 1990.  The claimant was informed of these 
decisions in letters, dated in April 1987 and May 1990, 
respectively.  Since the claimant did not file a timely 
notice of disagreement from either of these rating actions, 
they subsequently became final.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO of August 
1998 which found that new and material evidence has not been 
submitted to reopen a claim for traumatic neuropathy, right 
anterior femoral cutaneous nerve.  The RO also found that no 
new and material evidence had been submitted to reopen a 
claim for service connection for residuals of low back pain 
with sciatic neuropathy, and also denied service connection 
for hypertensive heart disease, service connection for a 
cervical spine disorder and service connection for a lung 
disability.  After the claimant submitted a timely notice of 
disagreement in regard to the August 1998 rating action, the 
RO provided him with a November 1999 Statement of the Case in 
regard to all the issues adjudicated in the rating action of 
August 1998.  The claimant submitted a substantive appeal 
only in regard to the issue of whether new and material 
evidence has been submitted to reopen his claim for traumatic 
neuropathy, right anterior femoral cutaneous nerve.  

In April 2000, the claimant gave testimony at the RO at a 
videoconference hearing before the undersigned Board member 
in Washington, D.C.  A transcript of this hearing is of 
record.  

The issues listed on the title page of this decision are now 
before the Board for appellate consideration at this time.  
For reasons made evident below, the issue of service 
connection for neurological dysfunction in the right lower 
extremity, claimed as traumatic neuropathy of the right 
anterior femoral cutaneous nerve, will be discussed in the 
remand section of this decision.  


FINDINGS OF FACT

1. The RO last denied service connection for neurological 
dysfunction of the right lower extremity in an unappealed 
rating decision of May 1990.  

2. The evidence submitted since the unappealed May 1990 RO 
rating action, and in conjunction with the claimant's July 
1997 application to reopen his claim for service 
connection for neurological dysfunction in the right lower 
extremity, claimed as traumatic neuropathy of the right 
anterior femoral cutaneous nerve, is new because it was 
not previously of record.  

3. The evidence submitted since the unappealed May 1990 
rating action is material since it tends to show that the 
claimant's neurological dysfunction in the right lower 
extremity, claimed as traumatic neuropathy of the right 
anterior femoral cutaneous nerve, had its onset during 
active duty for training and it must be considered in 
order to fairly decide the merits of the claimant's claim 
for service connection for neurological dysfunction in the 
right lower extremity, claimed as traumatic neuropathy of 
the right femoral cutaneous nerve.  



CONCLUSIONS OF LAW

1. The May 1990 rating decision denying service connection 
for the claimant's neurological dysfunction in the right 
lower is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000)

2. The additional evidence received subsequent to the May 
1990 rating decision denying service connection for the 
claimant's neurological dysfunction in the right lower 
extremity, currently claimed as traumatic neuropathy, 
right anterior femoral cutaneous nerve, is new and 
material; the claimant's claim for service connection for 
traumatic neuropathy, right anterior femoral cutaneous 
nerve is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a)(c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background  

The evidence which was of record at the time of the May 1990 
rating decision which last denied service connection for 
traumatic neuropathy, right anterior femoral cutaneous nerve 
may be briefly summarized.  The claimant's service medical 
records reveal considerable treatment and evaluations after 
he sustained an injury to the right groin on August 8, 1983, 
while on active duty for training.  This injury resulted in a 
contusion of the right groin with subsequent complaints 
relating to pain and numbness in the right thigh area.  A 
service department record of September 1983 reveals a 
diagnosis of acute meralgia paresthetica of the right leg.  
During a neurology evaluation conducted by a military 
physician in November 1983, the claimant was noted to 
complain of intermittent pain in the right thigh along with a 
pins and needles sensation and occasional sharp pain in the 
thigh.  A history of a traumatic injury to the right groin 
was reported.  After the evaluation the impression was 
traumatic neuropathy of the right femoral cutaneous nerve 
with hyperpathia, probably due to regeneration.  

During treatment at a military facility in September 1986 for 
an enlarged vein in the left leg, the claimant was noted to 
have positive straight leg raising on the right.  Paresthesia 
on the sole of the foot and the lateral lower leg and thigh 
was reported.  The assessment was probable sciatica, rule out 
dorsal root compression.  When seen again the following day, 
the claimant said that he had had pain and inconsistent 
symptoms in the right leg that had been present for two and a 
half years.  The assessment was right lower extremity pain of 
unknown etiology.  

After a VA neurological examination in March 1987, it was the 
examiner' impression that the claimant's signs and symptoms 
at present were not consistent with a cutaneous nerve 
deficit.  The examiner believed that the claimant's original 
difficulty was a traumatic neuropathy of the internal femoral 
cutaneous nerve.  

A copy of a service Physical Evaluation Board Proceeding of 
May 1989 indicated that the claimant's separation from 
service was recommended due to a disability identified as 
sensory neuropathy, right anterior thigh.  It was noted that 
electromyogram and nerve conduction studies had been 
performed and were normal.  

On a VA neurological examination in January 1990, the 
claimant gave a history of a traumatic injury to the right 
groin in 1983, with numbness and tingling in the right 
anterior thigh ever since.  He said that he reinjured this 
area in 1988, with pain in the entire right leg thereafter.  
He also said that he had begun to experience discomfort and 
numbness in the right upper extremity over the previous few 
months.  After the examination, the impression was right 
extremity pain syndrome of uncertain etiology, with no 
objective evidence found of neurologic dysfunction.  It was 
noted that the initial injury may have been to the anterior 
cutaneous femoral nerve, but this would not explain pain 
throughout the entire right lower extremity.  

The evidence which has been added to the record subsequent to 
the May 1990 rating action which last denied service 
connection for the claimant's traumatic neuropathy, right 
anterior femoral cutaneous nerve, includes private medical 
records which reflect treatment in August and September 1992 
for complaints of right leg pain.  An impression of sciatica 
was reported.  

In July 1995 the claimant was treated by the VA for 
complaints of a knot on the groin with right leg involvement.  

Of record is a copy of an October 1998 decision by the Social 
Security Administration (SSA) which reveals that the claimant 
had been granted a period of disability commencing in August 
1997 because of various severe impairments, including right 
leg neuropathy.  

In February 1999 the claimant submitted copies of additional 
service department medical records, including a copy of a 
January 1989 statement from a military physician which 
indicated treatment at that time for right leg pain thought 
to be due to traumatic peripheral neuropathy to the sensory 
nerve innervating the right anterior thigh.  A report of a 
medical board physical evaluation dated in March 1989 
revealed a history of an August 1983 traumatic injury to the 
claimant's right groin, with continuous sharp pain and 
paresthesia in the right thigh thereafter.  It was also 
reported that the claimant's right thigh pain had become 
progressively worse following an a right hip injury which 
occurred while he was on active duty for training with the 
North Carolina National Guard in May 1988.  After evaluation, 
the impression was traumatic peripheral neuropathy to the 
sensory nerve innervating the right anterior thigh 
(intermediate cutaneous nerve of the thigh branch of the 
femoral nerve.)

After a September 1999 VA neurological examination, the 
diagnoses included right leg pain for 16 years, 
neurologically negative except for some awkwardness in 
squatting, bending, and jogging.  

Of record are several statements from the appellant's 
comrades in the National Guard who reported, essentially, 
that he had had pain and disability in his right leg ever 
since injuries that he sustained while on duty in 1983 and 
1988.  The record also contains several statements from other 
associates of the claimant who indicated that he had had 
problems with his right leg all during the 1990s.  

On his April 2000 videoconference before the undersigned 
Board member, the claimant denied any difficulty with his 
right leg prior to joining the National Guard.  The appellant 
said that in 1983, while on duty with the North Carolina 
National Guard, he sustained a traumatic injury in the groin 
that caused him to lose sensation in his legs.  At the time 
of the hearing, he complained of pain running from his right 
leg to his back.  He also said that he had swelling in the 
area around his knee, as well as numbness all down the right 
leg to the foot.  He said that the medics in the National 
Guard had told him that he had "broke a nerve".  He said 
that he had had very little medical treatment for his leg 
because the VA would not treat it, and because he could not 
afford private treatment.   

II. Legal Analysis  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for service 
connection becomes final, it cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000).  For 
purposes of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs. 38 C.F.R. § 3.156(c) (2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991).  Service connection may be 
granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service.  38 
C.F.R. § 3.303(d) (2000).  

The basis for the previous denials of service connection by 
the RO was, essentially, that the neurological dysfunction in 
the right lower extremity sustained while the appellant was 
on active duty for training was acute and transitory and 
resolved without residuals.  

The evidence added to the record since the most recent final 
rating action denying service connection for neurological 
dysfunction in the right lower extremity includes service 
department medical records which demonstrate treatment and 
evaluations for neurological dysfunction in the right lower 
extremity during 1988 and 1989.  These records referenced the 
claimant's 1983 injury to the right groin and also note a 
further injury in 1988 that appeared to have aggravated his 
right thigh neuropathy.  Other medical records have been 
associated with the claims folder recently, which show 
private treatment for pain in the right leg during 1992 and 
VA treatment for a similar complaint in 1995.  An SSA 
decision indicates that the claimant was granted disability 
benefits beginning in August 1997, based on disabilities 
which included neuropathy in the right lower extremity.  A VA 
examination in 1999 documented complaints of right leg pain 
with resulting awkwardness in squatting, bending, and 
jogging.  Recent statements from associates of the claimant 
have indicated that he has had problems with his right leg 
ever since his injuries while in the National Guard during 
1983 and 1988.  Finally, the claimant has recently testified 
at a hearing before the undersigned Board member that he has 
had pain and numbness in his right leg ever since his 1983 
injury while on active duty for training.  

The evidence described above is clearly new because it was 
not previously of record and it is not cumulative of evidence 
which was before the rating board at the time of the most 
recent rating action which denied service connection for 
neurological dysfunction in the right lower extremity.  Since 
this new evidence suggests that that the claimant currently 
has a chronic neuropathy affecting his right lower extremity 
due to injury sustained while he was on active duty for 
training in the National Guard, it is clearly material and it 
needs to be considered in order to fairly decide the merits 
of the appellant's claim. 38 C.F.R. § 3.156(a)(c) (2000).  

Therefore, new and material evidence having been submitted, 
the appellant's claim for service connection for neurological 
dysfunction, claimed as traumatic neuropathy of the right 
anterior femoral cutaneous nerve, is reopened.  


ORDER

New and material evidence having been submitted, the 
claimant's application to reopen his claim for service 
connection for neurological dysfunction of the right lower 
extremity, claimed as traumatic neuropathy of the right 
anterior femoral cutaneous nerve, is granted.  


REMAND

Since the appellant's claim for service connection for 
neurological dysfunction in the right lower extremity, 
claimed as traumatic neuropathy of the right anterior femoral 
cutaneous nerve, has been reopened, this issue must be again 
adjudicated by the RO on the basis of a review of all the 
evidence, both new and old, and on the merits.  It is the 
Board's opinion, moreover, that further development of the 
evidence is appropriate prior to further adjudication of this 
issue.  

As noted in the above decision, the currently available 
service medical records, indicate that the claimant sustained 
an injury to his right hip in May 1988, while the veteran was 
serving on active duty for training with the North Carolina 
National Guard at Fort Bragg, North Carolina.  A Statement of 
Medical Examination and Duty Status (DA Form 2173) dated May 
28, 1988 indicates that the claimant sustained this injury 
while present for duty on May 13, 1988, the day before he 
commenced a period of active duty for training which extended 
from May 14, to May 28, 1988.  It appears that the veteran 
received treatment immediately after his 1988 injury at the 
Womack Army Community Hospital at Fort Bragg, but no clinical 
records of this treatment are in the claims folder.  Review 
of a Report of Investigation, Line of Duty and Misconduct 
Status (DD Form 261) dated in November 1988 indicates that 
this May 1988 injury was incurred in the line of duty and 
possibly had the effect of aggravating the pain in the right 
thigh, which had developed as a result of the earlier injury 
to the claimant's right groin sustained in August 1983.  This 
document also refers to other injuries to the veteran's right 
leg, which were said to have occurred while the veteran was 
on duty status at Fort Jackson, South Carolina.  Further 
development by the RO is necessary to obtain additional 
service medical records regarding treatment for the veteran's 
May 1988 right leg injury, as well as any records documenting 
treatment for right leg injuries during National Guard duty 
at Fort Jackson, South Carolina.  

Following the development of additional medical evidence, the 
veteran should be afforded a VA neurological examination for 
the purpose of ascertaining the etiology of his current 
neurological pathology in the right lower extremity.  Such 
should also be accomplished prior to further appellate 
consideration of this case.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Accordingly, this case must also be remanded to the RO so 
that it can again adjudicate the issue certified for appeal 
in light of this recent statutory provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issues currently on appeal at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).  

In view of the above, the issue of service connection for the 
veteran's neurological dysfunction in the right lower 
extremity, claimed as traumatic neuropathy of the right 
anterior femoral cutaneous nerve, is REMANDED to the RO for 
the following action:  

1. The RO should contact the claimant and 
inform him of the VA's heightened duty 
to assist him in the development of 
his claim for service connection for 
the veteran's neurological dysfunction 
in the right lower extremity, claimed 
as traumatic neuropathy, right 
anterior femoral cutaneous nerve, 
under the Veterans Claims Assistance 
Act of 2000.  The RO should also 
inform the veteran of the various 
types of documentation that can serve 
as evidence in regard to this claim.  
In particular, the RO should ask the 
claimant to provide any additional 
copies of service medical records that 
he may have in his possession which 
document treatment for his 
neurological disorder of the right 
lower extremity.  Any documentation 
obtained should be associated with the 
claims folder.  

2. The RO should also arrange for an 
exhaustive search for all service 
medical records pertaining to the 
claimant's service with the North 
Carolina National Guard.  This should 
specifically include all medical 
records reflecting treatment for 
injuries to the claimant's right lower 
extremity while he was on duty status 
at Fort Jackson, South Carolina, and 
all medical records reflecting 
treatment at the Womack Army Hospital 
at Fort Bragg, North Carolina for an 
injury to the claimant's right hip in 
May 1988.  Thereafter, the RO should 
then verify any of the claimant's 
periods of active duty for training, 
and/or inactive duty training with the 
North Carolina National Guard if such 
verification is deemed necessary after 
a review of any clinical records 
received.  All documentation received 
in response to this paragraph should 
be associated with the claims folder.  

3. Then, the claimant should be afforded 
a VA neurological examination to 
determine the exact nature and 
etiology of all neurological 
dysfunction affecting his right lower 
extremity.  All pertinent findings 
should be reported in detail.  The 
claims folder, including a copy of 
this remand, must be made available to 
the examiner prior to any examination 
that is conducted so that the 
pertinent records may be studied in 
detail.  It should be stated in the 
report of this examination that the 
claims folder, including a copy of 
this remand, has been reviewed.  A 
detailed history of the claimant's 
neurological dysfunction in the right 
lower extremity should be obtained.  
At the conclusion of the examination 
the examining physician should express 
a medical opinion as to whether any 
neurological disorder affecting the 
right lower extremity diagnosed on the 
examination was related to the 
claimant's right groin injury 
sustained during August 1983 at Fort 
Bragg, North Carolina; the claimant's 
right hip injury sustained during May 
1988, at Fort Bragg, North Carolina; 
any injury sustained at Fort Jackson, 
South Carolina during active duty for 
training or inactive duty training; or 
any other injury sustained during the 
claimant's National Guard active duty 
for training or inactive duty 
training.  

4. The RO must also review the claims 
file and ensure that all notification 
and the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  

5. Then, the RO should adjudicate the 
issue of entitlement to service 
connection for neurological 
dysfunction in the right lower 
extremity, claimed as traumatic 
neuropathy of the right anterior 
femoral cutaneous nerve, on the basis 
of a complete review of the entire 
record and on the merits.  In the 
event the claimant fails to report for 
scheduled VA examination, 
consideration of the claim must be 
made under the provisions of 38 C.F.R. 
§ 3.655 (2000).  If the benefit sought 
remains denied, the claimant and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for its further 
adjudication, if otherwise 
appropriate.  

No action is required of the claimant until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with the Veterans 
Claims Assistance Act of 2000.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 



